                                                                   I      USDC S".NY             I!
                                                                                                          II

                                                                                                          ,,
                                                                                                          I•


                                                                          DOCUMENT
                                                                          ELECTRO NI CALLY FILED .
                                                                                                          I
UNITED STATES DISTRICT COURT                                              DOC#:
SOUTHERN DISTRICT OF NEW YORK
 AVION STINSON,
                                                                   P..:
                                                                    !                   ='==0=-r /:zo
                                                                      =DA=T=E=:F=IL=E=D=:

                Plaintiff,
           -against-                                     18-CV-0027 (LAK) (BCM)
 THE CITY OF NEW YORK, et al. ,                          ORDER
                Defendants.


BARBARA MOSES, United States Magistrate Judge.

         The summary judgment motion pending at Dkt. No. 94, filed by defendants City of New
York, Ponte, Murphy, Blake, Ambrose, Rothwell, and Lopez, seeks summary judgment "as to all
claims asserted in the complaint," See Def. Mem. (Dkt. No. 98), at 1, referencing plaintiffs original
Complaint (Dkt. No. 6). That Complaint asserted one claim pursuant to 42 U.S .C. § 1983 against
all of the individual defendants named therein, principally alleging excessive force and denial of
adequate medical care, and a second claim, pursuant to Monell v. Dep't of Social Services, 436
U.S . 658 (1978), against the City. Defendants' motion papers do not address the Amended
Complaint (Dkt. No . 33), which includes expanded factual allegations and asserts three additional
claims, pursuant to § 1983, the New York State Human Rights Law, and the New York City
Human Rights Law, respectively, for discrimination based on sex, gender, and/or sexual
orientation. See Amend. Compl. ,r,r 26, 66-77.

       The moving defendants shall advise the Court in writing, no later than January 31 , 2020,
whether they wish to (a) stand on their pending motion for summary judgment or (b) withdraw it
without prejudice to refiling a motion addressed to the claims framed by the Amended Complaint.

           The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff A vion
Stinson.

Dated: New York, New York
       January 28, 2020
                                                 SO ORDERED.



                                                 BARBARA MOSES
                                                 United States Magistrate Judge
